United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1813
                                  ___________

John Reed,                          *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Home Depot USA, Inc., a Delaware    *
corporation,                        * [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                            Submitted: December 7, 2004
                               Filed: December 10, 2004
                                ___________

Before MORRIS SHEPPARD ARNOLD, BYE and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       John Reed appeals the district court’s1 adverse grant of summary judgment in
his Title VII employment-discrimination action against Home Depot, U.S.A., Inc.
(Home Depot). Reed, an African American, alleged Home Depot failed to promote
him based on his race.




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
       Upon de novo review, we agree with the district court that Reed failed to
establish a prima facie failure-to-promote case. Among other things, he adduced no
evidence that he had registered his interest for the promotions at issue in the
computer-based Job Performance Program, as was required to be considered for those
promotions. See Younts v. Fremont County, Iowa., 370 F.3d 748, 754 (8th Cir. 2004)
(elements of prima facie case of failure to promote); Wheeler v. Aventis Pharm., 360
F.3d 853, 857 (8th Cir. 2004) (standard of review). Also, we reject Reed’s
suggestions on appeal concerning judicial bias. Finally, we decline to consider
Reed’s challenge to a magistrate judge’s2 denial of leave to amend to add new claims.
See Fed. R. Civ. P. 72(a).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
       The Honorable Arthur J. Boylan, United States Magistrate Judge for the
District of Minnesota.

                                         -2-